Detailed Action
This action is in response to amendments/arguments filed on 11/03/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant's Response dated 11/03/2020, Applicant argued against various rejections cited in the office mailed on 09/04/2020. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 01/28/2021 with Andrew Peret (Reg. 41246). 

	Please amend the application as follows:

Replace the abstract with following:



ABSTRACT
Techniques for improving content load time are described. A method comprises: receiving, from a search service, a plurality of search results in response to a search query, wherein each of the plurality of search results includes a result link pointing to an object stored on a content source; receiving, from the search service, auxiliary information indicating that, for at least one of the plurality of search results, a copy of at least a portion of the object that the result link of the at least one search result points to is cached within a cache service associated with the search service; and retrieving, from the cache service, the cached copy of at least the portion of the object in response to a selection of the result link of the at least one search result.


Amend claims 19 in the following manner: 

	19. (Currently Amended) A computing device, comprising: 
one or more processors 
a memory storing instructions that, when executed, cause the one or more processors 
receiving, from a search service, a plurality of search results in response to a search query, wherein each of the plurality of search results includes a result link pointing to an object stored on a content source; 
receiving, from the search service, auxiliary information indicating that, for at least one of the plurality of search results, a copy of at least a portion of the object that 
retrieving, from the cache service, the cached copy of at least the portion of the object in response to a selection of the result link of the at least one search result; presenting, in a front view of a user interface, the cached copy of at least the portion of the object, the front being viewable by a user; 
presenting the object in a back view of the user interface while the object is being retrieved from the content source, where the back view is not viewable by the user; and switching the presenting of the object to the front view of the user interface once the object is retrieved from the content source.

Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 19, and 20 are allowable in light of the prior art made of record.
Accordingly, claims 1, 7-10, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
Reasons for allowance can be found in applicant’s response dated 11/03/2020 (page 5). 
Accordingly, claim 1, 7-10, and 19-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.